Citation Nr: 1114742	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  03-22 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from July 1986 to November 1986 and from June 1987 to June 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2005, the Board remanded the case for further action by the originating agency.  The case returned to the Board and in January 2007 the claims on appeal were denied.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In July 2009, the Court issued a Memorandum Decision vacating and remanding the Board's January 2007 decision.  The appeal was returned to the Board and in December 2009 was remanded for further development.

The Veteran testified before a hearing officer at the RO in January 2004.  A copy of the transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its December 2009 remand, the Board found that certain evidentiary development was necessary to comply with the Court's July 2009 Memorandum Decision.  Specifically, the Board ordered that copies of the Veteran's service treatment records dating from June 1987 to June 1990 should be requested from the National Personnel Records Center (NPRC) and Department of the Army.  Review of the record indicates that none of the development ordered by the Board was completed, and in a January 2010 letter the Appeals Management Center (AMC) informed the Veteran that service treatment records dating from June 1987 to June 1990 were already of record.  

The Board's December 2009 remand instructions were crafted to comply with the Court's July 2009 Memorandum Decision.  The Court noted that VA's Secretary, through a June 2009 Supplemental Brief prepared by VA's General Counsel, had conceded the case should be remanded to allow for additional development of the Veteran's service treatment records.  Therefore, VA has acknowledged the possibility that additional service treatment records exist and are not currently associated with the claims file.  Attempts must be made to obtain these records to comply with the orders of the Court.  It is also clear that no effort was made to comply with the Board's December 2009 remand orders, and the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

If additional service treatment records are located, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present knee disabilities.  While a VA examination and medical opinion were provided in September 2006, it is possible that the examiner did not have access to the Veteran's complete service treatment records.  Thus, a new examination is necessary if additional service records are found.  

Finally, pursuant to the July 2009 Court Memorandum Decision, the Veteran should be provided a copy of any service treatment records that are located for the period from June 1987 to June 1990.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he submit copies of all service treatment records in his possession.  

2.  Contact the NPRC and Department of the Army and request copies of the Veteran's service treatment records dated from June 1987 to June 1990.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.
3.  Send the Veteran and his Representative a complete copy of any service treatment records obtained.

4.  If after completing the above development additional service treatment records are associated with the claims file, afford the Veteran a VA orthopedic examination with an appropriate examiner to render a medical opinion in this case.  The claims file, including all service treatment records, must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records and the Veteran's own lay history, the examiner is requested to offer the following opinions:

(a)  Does the Veteran have a current right knee disability and left knee disability?  If so, state the diagnosis or diagnoses.

(b)  Did a left knee disability clearly and unmistakably exist prior to the Veteran's period of active duty?  If so, state (if possible) the approximate date of onset of any such disorder.

(c)  If a left knee disability pre-existed the Veteran's period of active duty, did such disorder clearly and unmistakably increase in disability during such period of active duty?  In answering this question, the examiner is asked to determine whether there was a permanent worsening of the underlying pathology due to service or as a natural progression of the disease.

(d)  If the examiner finds that a left knee disability did not exist prior to the Veteran's period of active duty, is it at least as likely as not (50 percent or better probability) that any current left knee disability is etiologically related to any incident of active duty service, including the Veteran's August 1986 left knee injury?

(e)  If any right knee disability is diagnosed, is it at least as likely as not (50 percent or better probability) that any such disorder is etiologically related to any incident of active duty service?

The complete rationale for all stated opinions must be provided. 

5.  Then, readjudicate the claims on appeal, in light of all pertinent evidence and legal authority.  If the determination remains adverse, the Veteran and his representative should be furnished a supplemental statement of the case, to include the provisions of 38 C.F.R. § 3.156(a), and afforded an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


